— Judgment, Supreme Court, New York County (Michael J. Obús, J.), rendered November 15, 2007, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony drug offender whose prior conviction was a violent felony, to a term of six years, unanimously affirmed.
To the extent defendant is challenging the legal sufficiency of the evidence, that claim is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we also reject it on the merits. In addition, we conclude that the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility and identification. Defendant’s guilt was established by, among other things, the testimony of an officer who stopped defendant after seeing him with the undercover officer immediately before and after the sale, and after following defendant a short distance without losing sight of him. Concur — Andrias, J.P., Friedman, Buckley, Catterson and Acosta, JJ.